Conviction for willfully refusing to support minor children; punishment assessed at confinement in penitentiary for one year.
The term of court at which appellant was convicted adjourned the 27th day of March, 1934. Appellant did not enter into a recognizance during the term of court in order to secure his enlargement pending appeal, but on the 16th day of March, 1934, while the court was still in session, he executed and filed an appeal bond. This court acquires no jurisdiction of an appeal where an appeal bond is filed during the trial term of court. Article 818, C. C. P.; Zepeda v. State, 7 S.W.2d 527.
The appeal bond is approved by the trial judge only. Article 818, C. C. P., requires the approval of both the judge and sheriff. If the bond had been executed and filed after the adjournment of the trial term it would be defective, in the absence of the approval of both the judge and the sheriff.
Appellant is granted fifteen days from this date in which to perfect his appeal. The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.